TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00692-CR


Ex parte Seth Rountree





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



M E M O R A N D U M   O P I N I O N


Seth Rountree, a prison inmate acting pro se, has filed an application and motion to
amend writ of habeas corpus challenging his conviction in Williamson County cause number
98-897-K26.  The application and motion relate to a writ of habeas corpus filed by Rountree in the
district court pursuant to article 11.07.  See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp.
2009).  This Court has no jurisdiction over article 11.07 writ applications, which must be filed in the
district court and then forwarded to the Texas Court of Criminal Appeals for a ruling.  Id. art. 11.07,
§ 3.  Further, this Court's original habeas corpus jurisdiction is limited to civil cases.  Tex. Gov't
Code Ann. § 22.221(d) (West 2004).

The application and motion to amend writ of habeas corpus are dismissed for want
of jurisdiction.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Filed:   December 18, 2009
Do Not Publish